DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

Claim Summary
	This Office Action is in response to the claim set filed on April 19, 2022.
Claims 1-2, 10, and 19 are currently amended.
	Claims 1-20 have been presented for examination.
	Claims 1-20 are currently rejected.

Response to Arguments
35 U.S.C. § 103
The Applicant argues:

“Claim 19, from which claim 20 depends, recites in part "transmit, as the transmitted solution, one of the first automatic solution or the validated solution to the first AV; subsequent to transmitting the transmitted solution to the first AV, forward the transmitted solution to a second mobility manager for review; [and] receive a feedback from the second mobility manager." As such, the validated solution is transmitted to a second mobility manager after the validated solution is transmitted to the AV. 
Levinson does not teach or suggest these features. In Levinson, and as described above, the role of the teleoperator seems to end after the teleoperator selects a candidate trajectory from a list of candidate trajectories. After the teleoperator selects one of the trajectories and the trajectory is sent to the AV, that trajectory is not sent to a teleoperator for review.”
In rejecting these features, the Examiner states that "Levinson Col. 18 Lines 26-32 discloses that the teleoperator reviews the candidate trajectory options that result from the telemetry data." (Office Action, p. 18). However, Levinson describes that "[t]eleoperator 908 reviews the candidate trajectory options that are presented on the display of teleoperator computing device 904, and selects a guided trajectory, which . . . [is] transmitted via data-centric messaging bus 972 into autonomous vehicle application 930 as query response data 944 and command data 946. Messaging service bridge 932 receives query response data 944 and command data 946 and generates teleoperator command data 928, which is configured to generate a teleoperator-selected trajectory for implementation by a planner."
As such, Levinson does not "subsequent to transmitting the transmitted solution to the first AV, forward the transmitted solution to a second mobility manager for review," as recited in claim 19.

The Examiner has considered the Applicant’s arguments and respectfully traverses. Levinson Col. 18 Lines 7-36 disclose that “planner options data 924 is generated by a planner to notify a teleoperator of a subset of candidate trajectories,” “Obstacle data 920, planner options data 924, and position data 926 are transmitted to a messaging service bridge 932, which, in accordance with message service configuration data 934, generates telemetry data 940 and query data 942, both of which are transmitted via data-centric messaging bus 972 into teleoperator application 901,” and “Teleoperator 908 reviews the candidate trajectory options that are presented on the display of teleoperator computing device 904, and selects a guided trajectory, which generates command data 982 and query response data 980, both of which are passed through teleoperator API 962 as query response data 954 and command data 956. In turn, query response data 954 and command data 956 are transmitted via data-centric messaging bus 972 into autonomous vehicle application 930 as query response data 944 and command data 946.” 
This passage of Levinson teaches generating candidate trajectories to be transmitted to a mobility manager (i.e., teleoperator) for review, and then the selected trajectory is transmitted to the autonomous vehicle. Therefore, Levinson expressly teaches “subsequent to transmitting the transmitted solution to the first AV, forward the transmitted solution to a second mobility manager for review,” as argued by the Applicant. Furthermore, Paglieroni teaches a system for avoiding collision with obstacles using confidence values and is therefore considered analogous art. For these reasons, the Examiner maintains that Levinson and Paglieroni are pertinent prior art.
Applicant’s arguments, see Applicant Remarks, filed on April 19, 2022, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  Accordingly, the rejection has been withdrawn. However, upon further search and consideration, a new ground of rejection is made in view of Levinson et al. (U.S. Patent No. 9,612,123), in view of Baalke et al. (Patent ID: WO 2018098161 A1).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (U.S. Patent No. 9,612,123 and hereinafter, “Levinson”) in view of Baalke et al. (Patent ID: WO 2018098161 A1 and hereinafter, “Baalke”). 

Regarding claim 1, Levinson teaches the method for resolving an exception situation in autonomous driving, comprising:
receiving, at an autonomous system, a request for assistance from an autonomous vehicle (AV) wherein the request comprises telemetry data that include LiDAR point clouds;
Levinson Col. 18 Lines 13-23 discloses “Obstacle data 920, planner options data 924, and position data 926 are transmitted to a messaging service bridge 932, which, in accordance with message service configuration data 934, generates telemetry data 940 and query data 942, both of which are transmitted via data-centric messaging bus 972 into teleoperator application 901 as telemetry data 950 and query data 952. Teleoperator API 962 receives telemetry data 950 and inquiry data 952, which, in turn are processed in view of Route data 960 and message service configuration data 964.”
Levinson Col. 27 Lines 27-42 discloses “Lidar data 2372, camera data 2374, and radar data 2376, for example. Note that other sensor data, such as sonar data, may be accessed to provide functionalities of perception engine 2366…In some examples, a blob may also refer to a point cloud (e.g., composed of colored laser return data) or other elements constituting an object.”
Levinson Col. 22 Lines 19-23 discloses “Teleoperator action recommendation controller 1412 includes logic configured to receive and/or control a teleoperation service request via autonomous vehicle (“AV”) planner data 1472, which can include requests for teleoperator assistance as well as telemetry data and other data.”
identifying, by the trajectory planning module that accesses and uses at least one of the features, an automatic solution to the exception situation;
Levinson Col. 6 Lines 38-48 disclose “…a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects, such as external object 112 (a “tree”) and external object 114 (a “pedestrian”). Classification of such external objects may broadly classify objects as static objects, such as external object 112, and dynamic objects, such as external object 114. The localizer and the perception engine, as well as other components of the AV controller 147, collaborate to cause autonomous vehicles 109 to drive autonomously.”
Levinson Col. 13 Lines 25-31 disclose “Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination.”
determining, at the autonomous system, a confidence level of the automatic solution;
Levinson Col. 7 Line 67 - Col. 8 Line 10 disclose “For example, a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second. In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator). Note that some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories.”
in response to determining, by the autonomous system, to determining that the confidence level does not exceed the threshold: forwarding the automatic solution from the autonomous system to a mobility manager;
Levinson Col. 20 Lines 14-21 disclose “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101. In some cases, telemetry data and a set of candidate trajectories may accompany the request.”
obtaining, at the autonomous system and from the mobility manager, a validated solution
Levinson Col. 8 Lines 31-35 disclose “…the selection [made via an operator] of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.”
transmitting the validated solution to the AV.  
Levinson Col. 8 Lines 31-35 disclose “…the selection [made via an operator] of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.”
Levinson does not expressly teach:
identifying, using the telemetry data, features and feature values, wherein the autonomous system is remote from and communicatively connected to the AV, and the autonomous system includes a trajectory planning module;
determining, by the autonomous system, whether to transmit the automatic solution to the AV or whether to forward the automatic solution to a mobility manager based on whether the confidence level exceeds a threshold;
in response to determining, by the autonomous system, that the confidence level exceeds the threshold, transmitting the automatic solution from the autonomous system to the AV, wherein the automated solution causes the AV to be autonomously controlled according to the automatic solution;
Baalke teaches:
identifying, using the telemetry data, features and feature values, wherein the autonomous system is remote from and communicatively connected to the AV, and the autonomous system includes a trajectory planning module;
Baalke [0058] discloses “…if the autonomous vehicle calculates a high crossing confidence score in Block S140 responsive to detecting a pedestrian entering the crosswalk coinciding with the autonomous vehicle's assigned navigation route, the autonomous vehicle can predict that the autonomous vehicle has the right of way to enter the intersection.”
Baalke [0083] discloses “…the autonomous vehicle can extract various features from the first scan, including: location, orientation, velocity, and size of road vehicles at and approaching the intersection; a length of a crosswalk or width of a street at the intersection; a number of pedestrians and their positions and orientations near the crosswalk; states of traffic and crosswalk signals at the intersection; etc. and then pass these quantitative values representative of these features into the intersection model.”
The Examiner notes that the intersection model is generated by a remote computer system, as disclosed by Baalke in [0082].
determining, by the autonomous system, whether to transmit the automatic solution to the AV or whether to forward the automatic solution to a mobility manager based on whether the confidence level exceeds a threshold;
Baalke [0022] discloses “if the autonomous vehicle calculates a confidence score between a low preset threshold score (e.g., 85/100) and the high preset threshold score, the autonomous vehicle can: transmit a query to a remote operator portal (e.g., via a remote server) for manual confirmation to enter the intersection…”
The Examiner notes that if the confidence score is between a low and high preset threshold score, then the confidence score has not exceeded the high preset threshold.
in response to determining, by the autonomous system, that the confidence level exceeds the threshold, transmitting the automatic solution from the autonomous system to the AV, wherein the automated solution causes the AV to be autonomously controlled according to the automatic solution;
Baalke [0021] discloses “Once the autonomous vehicle calculates a confidence score - for its possession of right of way to enter the intersection - that exceeds a preset threshold score (e.g., 90/100), the autonomous vehicle can automatically: navigate…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the confidence score disclosed in Levinson to explicitly teach determining whether to transmit the automatic solution to the AV based on the confidence score exceeding a threshold, as taught in Baalke, to enable accurate actions in response to sensor data (Baalke [0010]).

Regarding claims 2 and 11, Levinson in combination with Baalke teach the method of claims 1 and 10, Levinson further comprising:
subsequent to transmitting the automatic solution to the AV, forwarding the automatic solution to the mobility manager.  
Levinson Col. 20 Lines 14-21 disclose “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101. In some cases, telemetry data and a set of candidate trajectories may accompany the request.”

Regarding claims 3 and 12, Levinson in combination with Baalke teaches the method of claims 1 and 10, Levinson further comprising:
subsequent to transmitting the validated solution to the AV, forwarding the validated solution to the mobility manager.  
Levinson Col. 8 Lines 31-35 disclose “…the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.”
Levinson Col. 20 Lines 14-21 disclose “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101. In some cases, telemetry data and a set of candidate trajectories may accompany the request.”

Regarding claims 6 and 15, Levinson in combination with Baalke teaches the method of claims 1 and 10, wherein Levinson further teaches identifying, using the features and feature values, the automatic solution to the exception situation comprises:
receiving a feedback from the mobility manager;
Levinson Col. 18 Lines 26-36 disclose “Teleoperator 908 reviews the candidate trajectory options that are presented on the display of teleoperator computing device 904, and selects a guided trajectory, which generates command data 982 and query response data 980, both of which are passed through teleoperator API 962 as query response data 954 and command data 956. In turn, query response data 954 and command data 956 are transmitted via data-centric messaging bus 972 into autonomous vehicle application 930 as query response data 944 and command data 946.”
using the feedback from the mobility manager to identify the automatic solution.  
Levinson Col. 20 Lines 25-32 disclose “As such, selected trajectory 1137 is a trajectory formed with guidance from a teleoperator. Upon confirming there is no change in the state (e.g., a non-normative state is pending), guided trajectory generator 1126 passes data to trajectory generator 1124, which, in turn, causes trajectory tracker 1128, as a trajectory tracking controller, to use the teleop-specified trajectory for generating control signals 1170 (e.g., steering angles, velocity, etc.).”

Regarding claims 7 and 16, Levinson in combination with Baalke teaches the method of claims 6 and 15, wherein Levinson further teaches:
the feedback from the mobility manager relates to at least one of a feature of the features, a feature value of the feature values, or a subset of the telemetry data.  
Levinson Col. 23 Lines 32-55 disclose “The event attributes describe the characteristics of the event, such as, for example, the number of people crossing the street…In particular, a teleoperator interaction capture analyzer may apply machine learning techniques to empirically determine how best to respond to events having similar attributes…data signals representing a selection (e.g., by teleoperator) of a recommended course of action may be detected.”
The Examiner notes that a selection is a form of feedback.

Regarding claims 8 and 17, Levinson in combination with Baalke teaches the method of claims 7 and 16, Levinson further comprising:
training an exception handling system using the feedback from the mobility manager.  
Levinson Col. 14 Lines 39-45 disclose “…an off-line classification pipeline of off-line object classification 410 may be configured to pre-collect and annotate objects (e.g., manually by a human and/or automatically using an offline labeling algorithm), and may further be configured to train an online classifier (e.g., object classifier 444), which can provide real-time classification of object types during online autonomous operation.”

Regarding claims 9 and 18, Levinson in combination with Baalke teaches the method of claims 1 and 10, Levinson further comprising:
receiving a first instruction from the mobility manager to navigate the AV to a location of the exception situation;
Levinson Col. 15 Lines 6-15 disclose “As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle made travel. In situations, the vehicle may also determine that executing a safe-stop maneuver is the best course of action (e.g., safely and automatically causing an autonomous vehicle to a stop at a location of relatively low probabilities of danger).”
transmitting a second instruction to the AV to navigate to the location of the exception situation.  
Levinson Col. 15 Lines 6-15 disclose “As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle made travel. In situations, the vehicle may also determine that executing a safe-stop maneuver is the best course of action (e.g., safely and automatically causing an autonomous vehicle to a stop at a location of relatively low probabilities of danger).”

Regarding claim 10, Levinson teaches the system that is remote from and communicatively connected to an autonomous vehicle (AV), comprising:
a memory;
Levinson Col. 34 Lines 28-34 disclose “Computing platform 3300 includes a bus 3302 or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor 3304, system memory 3306 (e.g., RAM, etc.), storage device 3308 (e.g., ROM, etc.), an in-memory cache (which may be implemented in RAM 3306 or other portions of computing platform 3300) …”
a processor, the processor configured to execute instructions stored in the memory to: receive, from the AV a request for assistance, wherein the request comprises telemetry data that include radar measurements;
Levinson Col. 34 Lines 28-34 disclose “Computing platform 3300 includes a bus 3302 or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor 3304, system memory 3306 (e.g., RAM, etc.), storage device 3308 (e.g., ROM, etc.), an in-memory cache (which may be implemented in RAM 3306 or other portions of computing platform 3300) …”
Levinson Col. 18 Lines 13-22 disclose “Obstacle data 920, planner options data 924, and position data 926 are transmitted to a messaging service bridge 932, which, in accordance with message service configuration data 934, generates telemetry data 940 and query data 942, both of which are transmitted via data-centric messaging bus 972 into teleoperator application 901 as telemetry data 950 and query data 952. Teleoperator API 962 receives telemetry data 950 and inquiry data 952, which, in turn are processed in view of Route data 960…”
Levinson Col. 12 Lines 17-20 disclose “According to some examples, sensor data integrator 469 is configured to fuse sensor data (e.g., Lidar data, camera data, radar data, etc.) to form integrated sensor data values for determining a local pose.”
identify, using instructions of a trajectory planning module that accesses at least one of telemetry data or the features and the feature values, a solution to an exception situation;
Levinson Col. 18 Lines 13-23 discloses “Obstacle data 920, planner options data 924, and position data 926 are transmitted to a messaging service bridge 932, which, in accordance with message service configuration data 934, generates telemetry data 940 and query data 942, both of which are transmitted via data-centric messaging bus 972 into teleoperator application 901 as telemetry data 950 and query data 952. Teleoperator API 962 receives telemetry data 950 and inquiry data 952, which, in turn are processed in view of Route data 960 and message service configuration data 964.”
determine a confidence level of the solution;
Levinson Col. 7 Line 67 - Col. 8 Line 10 disclose “For example, a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second. In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator). Note that some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories.”
in response to the confidence level not exceeding the threshold: forward the solution to a mobility manager;
Levinson Col. 20 Lines 14-21 disclose “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101. In some cases, telemetry data and a set of candidate trajectories may accompany the request.”
obtain, from the mobility manager, a validated solution;
Levinson Col. 8 Lines 31-35 disclose “…the selection [made via an operator] of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.”
transmit the validated solution to the AV.  
Levinson Col. 8 Lines 31-35 disclose “…the selection [made via an operator] of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.”
Levinson does not expressly teach:
identifying, using the telemetry data, features and feature values;
determine whether to transmit the automatic solution to the AV or to forward the solution to a mobility manager based on whether the confidence level exceeds a threshold;
in response to the confidence level exceeding the threshold, transmit the automatic solution to the AV, wherein the solution is configured to cause the AV to be autonomously controlled according to the automatic solution; 
Baalke teaches:
identify, using the telemetry data, features and feature values;
Baalke [0058] discloses “…if the autonomous vehicle calculates a high crossing confidence score in Block S140 responsive to detecting a pedestrian entering the crosswalk coinciding with the autonomous vehicle's assigned navigation route, the autonomous vehicle can predict that the autonomous vehicle has the right of way to enter the intersection.”
Baalke [0083] discloses “…the autonomous vehicle can extract various features from the first scan, including: location, orientation, velocity, and size of road vehicles at and approaching the intersection; a length of a crosswalk or width of a street at the intersection; a number of pedestrians and their positions and orientations near the crosswalk; states of traffic and crosswalk signals at the intersection; etc. and then pass these quantitative values representative of these features into the intersection model.”
The Examiner notes that the intersection model is generated by a remote computer system, as disclosed by Baalke in [0082].
determine whether to transmit the automatic solution to the AV or to forward the solution to a mobility manager based on whether the confidence level exceeds a threshold;
Baalke [0022] discloses “if the autonomous vehicle calculates a confidence score between a low preset threshold score (e.g., 85/100) and the high preset threshold score, the autonomous vehicle can: transmit a query to a remote operator portal (e.g., via a remote server) for manual confirmation to enter the intersection…”
The Examiner notes that if the confidence score is between a low and high preset threshold score, then the confidence score has not exceeded the high preset threshold.
in response to the confidence level exceeding the threshold, transmit the automatic solution to the AV, wherein the solution is configured to cause the AV to be autonomously controlled according to the automatic solution; 
Baalke [0021] discloses “Once the autonomous vehicle calculates a confidence score - for its possession of right of way to enter the intersection - that exceeds a preset threshold score (e.g., 90/100), the autonomous vehicle can automatically: navigate…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the confidence score disclosed in Levinson to explicitly teach determining whether to transmit the automatic solution to the AV based on the confidence score exceeding a threshold, as taught in Baalke, to enable accurate actions in response to sensor data (Baalke [0010]).

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. in view of Baalke et al., further in view of Paglieroni et al. (U.S. Patent Application Publication No. 20200117211 and hereinafter, “Paglieroni”).

Regarding claims 4 and 13, the combination of Levinson and Baalke does not expressly teach the method of claim 1, wherein:
obtaining, from the mobility manager, the validated solution comprises: receiving, from the mobility manager, an updated feature value for a feature of the features.  
However, Paglieroni teaches:
obtaining, from the mobility manager, the validated solution comprises: receiving, from the mobility manager, an updated feature value for a feature of the features.  
Paglieroni [0020] discloses “For example, the ARPP system may assign repel values representing positive charges that are equal to or close to one. Alternatively, if the sensor system assigns confidence values to the objects indicating confidence that a detected object is an actual object, the ARPP system may set the charges to be proportional to the confidence value so that contacts with low confidence values have less influence on the path planning than those with high confidence values.…the attract value could be greater than the negative of the sum of the repel values because the object locations can change over the intervals as the vehicle travels past objects and the field of perception of the sensor array of the vehicle changes. With a smaller attract value, the objects have more influence on the travel direction—that is, the vehicle avoids the objects with a greater margin, providing a smaller risk tolerance of a collision with an object (e.g., a conservative behavior). With a larger attract value, the objects have less influence on the travel direction—that is, the vehicle avoids the object with a smaller margin, providing a higher risk tolerance of collision with an object (e.g., a risky behavior).”
The Examiner notes that assignment of feature values from the planner system indicates the obtainment of the values.
The Examiner further notes that change over time indicates updated information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Levinson and Baalke to incorporate object values, as taught in Paglieroni, in order to better detect and avoid objects and thereby increase safety (Paglieroni [0014]).

Regarding claims 5 and 14, the combination of Levinson and Baalke does not expressly teach the method of claim 1, wherein obtaining, from the mobility manager, the validated solution comprises:
receiving, from the mobility manager a new feature and a new feature value based on the telemetry data, wherein the new feature is not included in the features.  
However, Paglieroni teaches:
receiving, from the mobility manager a new feature and a new feature value based on the telemetry data, wherein the new feature is not included in the features.  
Paglieroni [0020] discloses “…the sensor system assigns confidence values to the objects indicating confidence that a detected object is an actual object…”
Paglieroni [0024] discloses “The attract-repel fields at various locations resulting from the repel values assigned to these stationary objects can be pre-calculated. In such a case, the ARPP system need only calculate the attract-repel fields for moving objects or new stationary objects), then sum the newly calculated attract-repel fields and the pre-calculated attract-repel fields for the current location.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Levinson and Baalke to incorporate object values, as taught in Paglieroni, in order to better detect and avoid objects and thereby increase safety (Paglieroni [0014]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. in view of Sweeney et al. (U.S. Patent Application Publication No. 201803242165 and hereinafter, “Sweeney”).

Regarding claim 19, Levinson teaches the system for resolving exception situations in autonomous driving, comprising:
a first autonomous vehicle (AV) comprising a first processor; and an autonomous system comprising a second processor, wherein the autonomous system is remote from and communicatively connected to the first AV
Levinson Col. 26 Lines 56-61 disclose “Further yet, relative localization system 2212 includes a radar return processor 2254f to process radar data 2276, 3D map data 2222, and 3D local map data 2223, among other optional data. Note that in various examples, other types of sensor data and sensors or processors may be implemented, such as sonar data and the like.” 
wherein the first processor of the first AV is configured to: obtain, using instructions of a trajectory planning module of the first AV that uses sensor data comprising at least one of LiDAR or radar data, a solution for resolving a first exception situation;
Levinson Col. 27 Lines 26-28 disclose “Further, perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376, for example.”
Levinson Col. 27 Lines 57-62 disclose “Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning.”
receive a transmitted solution from the autonomous system;
Levinson Col. 8 Lines 31-35 discloses that a teleoperator-specified guided trajectory may be transmitted to the vehicle.
operate the first AV according to the transmitted solution;
Levinson Col. 20 Lines 25-32 disclose “As such, selected trajectory 1137 is a trajectory formed with guidance from a teleoperator. Upon confirming there is no change in the state (e.g., a non-normative state is pending), guided trajectory generator 1126 passes data to trajectory generator 1124, which, in turn, causes trajectory tracker 1128, as a trajectory tracking controller, to use the teleop-specified trajectory for generating control signals 1170 (e.g., steering angles, velocity, etc.).”
wherein the second processor of the autonomous system is configured to: receive, from the first AV, the request for assistance to resolve the first exception situation encountered by the first AV;
Levinson Col. 20 Lines 14-19 discloses determining that a confidence level is below a threshold required for predicted safe operation, which may trigger the planner to transmit a request for teleoperation support.
generate a first automatic solution to the first exception situation;
Levinson Col. 15 Lines 6-15 disclose “As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle made travel. In situations, the vehicle may also determine that executing a safe-stop maneuver is the best course of action (e.g., safely and automatically causing an autonomous vehicle to a stop at a location of relatively low probabilities of danger).”
on condition that a confidence level in the first automatic solution not exceeding a threshold, obtain from a first mobility manager a validated solution;
Levinson Col. 20 Lines 14-21 disclose “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101. In some cases, telemetry data and a set of candidate trajectories may accompany the request.”
transmit, as the transmitted solution, one of the first automatic solution or the validated solution to the first AV;
Levinson Col. 8 Lines 31-35 disclose “…the selection [made via an operator] of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.”
subsequent to transmitting the transmitted solution to the first AV, forward the transmitted solution to a second mobility manager for review;
Levinson Col. 18 Lines 26-36 disclose “Teleoperator 908 reviews the candidate trajectory options that are presented on the display of teleoperator computing device 904, and selects a guided trajectory, which generates command data 982 and query response data 980, both of which are passed through teleoperator API 962 as query response data 954 and command data 956. In turn, query response data 954 and command data 956 are transmitted via data-centric messaging bus 972 into autonomous vehicle application 930 as query response data 944 and command data 946.”
receive a feedback from the second mobility manager;
Levinson Col. 18 Lines 26-36 disclose “Teleoperator 908 reviews the candidate trajectory options that are presented on the display of teleoperator computing device 904, and selects a guided trajectory, which generates command data 982 and query response data 980, both of which are passed through teleoperator API 962 as query response data 954 and command data 956. In turn, query response data 954 and command data 956 are transmitted via data-centric messaging bus 972 into autonomous vehicle application 930 as query response data 944 and command data 946.”
receive, from a second AV, a second request for assistance to resolve a second exception situation encountered by the second AV;
Levinson Col. 24 Lines 4-8 disclose “Transit request processor 1631 is configured to process transit requests, such as from a user 1688 who is requesting autonomous vehicle service. Fleet data extractor 1632 is configured to extract data relating to autonomous vehicles in the fleet.”
The Examiner notes that this passage presents a second AV (i.e., a fleet), which provides data related to the fleet.
generate, using at least the feedback from the second mobility manager, a second automatic solution to the second exception situation.  
Levinson Col. 23 Lines 41-44 disclose “Further, the teleoperation repository may also be accessed to retrieve a second subset of recommendations based on an aggregation of teleoperator interactions responsive to similar event attributes.”
Levinson does not expressly teach:
responsive to a determination that a risk associated with the solution exceeds a risk threshold, initiate a request for assistance to the autonomous system;
Sweeney teaches:
responsive to a determination that a risk associated with the solution exceeds a risk threshold, initiate a request for assistance to the autonomous system;
Sweeney [0032] discloses “In addition, the AV data 117 can include assistance request data in which the AV 189 requests backend assistance due to a stuck state, which can indicate confusion, a risk threshold being exceeded, or a different anomaly encountered during autonomous driving.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk disclosed in Levinson to incorporate initiating a request for assistance when the risk exceeds a risk threshold, as taught in Sweeney, to allow the vehicle to traverse past an anomaly in a high-caution state (Sweeney [0016]).

Regarding claim 20, Levinson in combination with Sweeney teaches the system of claim 19, wherein Levinson further teaches:
the first exception situation is an obstruction situation.   
Levinson Col. 6 Lines 48-54 disclose “For example, consider that an autonomous vehicle controller 147 in autonomous vehicle 109d detects an object 126 obscuring a path 124 on roadway 122…”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lockwood et al. (U.S. Patent No. 10,564,638) discloses a driverless vehicle may also be configured to transmit via the network interface a request for teleoperator assistance, and the request may include the portion of the sensor data and the confidence level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
 /ANISS CHAD/ Supervisory Patent Examiner, Art Unit 3662